Citation Nr: 1002072	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO. 07-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2. Entitlement to an initial rating in excess of 30 percent 
for residuals, cerebrovascular accident with right upper 
hemiparesis.

3. Entitlement to an initial rating in excess of 20 percent 
for residuals, cerebrovascular accident with right lower 
hemiparesis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 
1977.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2004 and November 2004 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board notes that the rating decisions referenced involved 
the initial grant of service connection for the disabilities 
under appeal.  In December 2004, the Veteran submitted a 
statement clearly disagreeing with his overall rating at that 
time.  Because the December 2004 notice of disagreement was 
received within one year of both the August 2004 rating 
decision granting service connection for hypertension, and 
the November 2004 rating decision granting service connection 
for residuals of the cerebrovascular accident with right 
upper and right lower hemiparesis, this matter is being 
considered as an appeal of the initial ratings for those 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking increased initial ratings for his 
service connected hypertension, and his service connected 
residuals of the cerebrovascular accident with right upper 
and right lower hemiparesis.  The disabilities are rated as 
10 percent, 20 percent, and 30 percent disabling, 
respectively.  However, these appeals are not yet ready for 
final adjudication.

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran in obtaining evidence relevant to his claims that is 
in the control of a Federal department or agency, including 
relevant records from the Social Security Administration 
(SSA). A review of the record reveals that the Veteran has 
received Social Security Disability (SSD) benefits as far 
back as January 2006. See the SSA letter to the Veteran dated 
December 2007.  At no time have the medical records in 
relation to his SSD claim been obtained and associated with 
the claims folder.  Such records are especially relevant in 
this case, because the Veteran has private physicians, not 
only VA treatment.  VA records are within the control of the 
Department and much more easily obtained, but private records 
require authorization and individual request to each doctor.  
In addition the Social Security Administration may have 
commissioned its own examinations of the Veteran.  Because 
records may be within the SSA file which are not yet included 
in the Veteran's claims folder, a remand is required so that 
the Social Security records can be obtained.

Also, the Board notes that the Veteran submitted an "Appeal 
Status Election Form" in August 2009, on which he checked 
the box indicating that he was submitting additional evidence 
and that he waived consideration by the RO of the evidence 
submitted.  However, it is not apparent from the record that 
any records were attached.  It is unclear to the Board 
whether there are missing records that need to be obtained 
from either the RO or the Veteran himself and associated with 
the claims folder for the Board's review.  This matter 
requires remand so that this can be clarified.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant records from the 
Social Security Administration with regard 
to the Veteran's claims. Associate all 
relevant, non-duplicative records with the 
claims folder.

2. Associate any records received with the 
Veteran's August 2009 Appeal Status 
Election Form with the claims folder. If 
no such records were received, contact the 
Veteran and clarify what records he was 
referring to on the form. Attempt to 
obtain and associate with the claims 
folder any missing records the Veteran 
wishes for the Board to review in 
correlation with his claim.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


